Title: From George Washington to Samuel Huntington, 8 December 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          Head Qrs Morris Town Decr 8. 1779
        
        From the silence of our Articles of War with respect to the right, which parties in arrest have, of challenging or objecting to Members of Courts Martial—I would beg leave to submit the point to the consideration of Congress, and to request, that they will be pleased to decide—Whether the parties have such a right: Whether it may be exercised in all, or in what cases: To what extent as to number, challenges may be made: Whether they may be peremptory—or must be special, assigning causes—and whether the parties have the privilege of making both. These are points which appear to me necessary for forming a part of our military code—and which can only be defined and fixed by Congress. And I will take the liberty to add, that the important trials coming on, make me solicitous for a very early determination. I have consulted many of the General Officers of the Army upon the occasion—and it seems to be a matter generally agreed—that the practice of Armies admits challenges of both sorts; but we have no rule fixing their extent or the cases in which they may be made.
        I had the honor at a quarter after Eleven to day, to receive Your Excellency’s Letter of the 4th Instant—and have given orders for the march of the whole of the Virginia line to philadelphia. The Troops will be in motion as soon as circumstances will possibly admit of it. I have the honor to be with the highest respect Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
      